The cause is before this court on a motion to dismiss the appeal or to affirm the decree for the reasons that no bill of exceptions was prepared and filed in the Court of Appeals pursuant to Section 11564, General Code, and that the errors assigned and legal questions thereby raised are not sufficiently or adequately presented for review by the record filed in this court.
The present record does not contain either a bill of *Page 213 
exceptions prepared in the Court of Appeals, a finding of facts by that court or a stipulation by counsel to try the case denovo in the Court of Appeals upon a bill of exceptions prepared in the Court of Common Pleas.
The case being in this court after the allowance of a motion to certify the record and there being an insufficient record to review the errors assigned, the decree of the Court of Appeals is affirmed on authority of DeMoss v. Conart Motor Sales, Inc.,149 Ohio St. 299, 78 N.E.2d 675.
Decree affirmed.
MATTHIAS, HART, ZIMMERMAN, STEWART, TURNER and TAFT, JJ., concur.
WEYGANDT, C.J., not participating.